DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langenfeld (US 9,676,318) Godbersen (US 5,158,315).

Regarding claim 1, Langenfeld teaches a boat centering assembly comprsing:
a boat trailer, 10, having a side rail, 20, and a vertical member, 50, extending upwardly from the side rail, the vertical member being configured to extend upwardly adjacent to a lateral side of a hull of a boat, 26, positioned on the boat trailer, see figure 1 and 2.  Langenfeld further teaches a block, 52, to abut the lateral side of the hull of the boat, and a cushioning material around the block, see column 5, lines 14+.
Langenfeld is silent regarding the specific attachement structure of the block to the vertical member.  Godbersen teaches a boat centering assembly being configured to center a boat on a boat trailer, said assembly comprising: 
a plate, 58, being mountable to a respective vertical member, 42, of a side rail on a boat trailer;
 a nut, 81 being bonded to said plate; 
a bolt, 76, being extendable through said plate and threadably engaging said nut, said bolt being rotatable to extend a preferred distance toward a boat that is positioned on the boat trailer; 
a panel, 61, being coupled to said bolt having said panel being positioned between the respective vertical member of the side rail and the boat on the boat trailer; 
a block, 22, being removably attached to said panel wherein said block is configured to abut the boat when said bolt is threaded through said nut; and a cushioning material being wrappable around said block wherein said cushioning material is configured to contact the boat, see figures 3-5. 
	It would have been obvious to attached to board of Langenfeld to the vertical member using the attachment structure of Godbersen in order to enable ease of adjustment, removal, and replacement of the board on the vertical members.

Regarding claim 2, Godbersen teaches said plate, 58, has a front surface, a rear surface and a perimeter edge extending therebetween, said perimeter edge having a top side and a bottom side, said plate being elongated between said top side and said bottom side, said front surface abutting a boat facing surface of the respective vertical member, said plate having a bolt hole extending through said front surface and said rear surface, said bolt hole being positioned closer to said bottom side than said top side, see figures 2 and 5.

Regarding claim 3, Godbersen teaches said nut, 81, is positioned on said rear surface of said plate, said nut being aligned with said bolt hole, see figures 2 and 5.

Regarding claim 4, Godbersen teaches said bolt, 76, has a first end, a second end and an outer surface extending therebetween, said outer surface being threaded, said outer surface threadably engaging said nut having said second end being directed toward the boat, said first end being spaced from said front surface of said plate, see figures 2 and 5.

Regarding claim 5, Godbersen teaches said first end has a head, 77, thereon, said head abutting said front surface of said plate when said bolt is fully threaded through said nut to inhibit said bolt from passing fully through said plate, said bolt being extended through said bolt hole in said plate, see figures 2 and 5.

Regarding claim 6, Godbersen teaches said panel has a primary surface and a secondary surface, said primary surface being bonded to said second end of said bolt, see figures 2 and 4.

Regarding claim 7, Godbersen teaches said block, 22, has a forward surface and a rearward surface, said rearward surface having a well extending toward said forward surface, said block having a pair of fastener apertures each extending through said forward surface and said rearward surface, see figure 5.

Regarding claim 8, Godbersen teaches each of said fastener apertures has a first portion and a second portion, said first portion extending from said forward surface toward said rearward surface, said second portion extending from said first portion to said rearward surface, said first portion having a diameter being greater than the diameter of said second portion, see figure 5.

Regarding claim 9, Godbersen teaches a pair of fasteners, 70, each of said fasteners extending through said block and engaging said panel for retaining said block on said panel, each of said fasteners being extendable through a respective one of said fastener apertures in said block such that said first portion of each of said fastener apertures receives a head of the fastener for recessing the head with respect to said forward surface of said block.

Regarding claim 10, Godbersen does not teach the exact attachment of the cushioning material but Firehammer et al. teaches said cushioning material is wrapped around said forward surface of said block having said cushioning material being tucked into said well thereby facilitating said cushioning material to be compressed between said rearward surface of said block and said secondary surface of said panel, see figures 6b.  It would have been obvious to wrap the cushioning material as taught by Firehammer et al. in order to ensure that the material is fully secured onto the block.

	Regarding claim 11, the combination of Langenfeld and Godbersen teach the claimed invention, see rejection above.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In light of the applicant’s amendment to claims 1 and 11, new prior art to Langenfeld was applied to teach the newly added side rail and vertical member limitations.  Claims 1-11 remain rejected.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited on the PTO-892 and not relied upon show other examples of boat trailers with guides.  Godbersen is considered the best prior art and teaches the adjustment system as claimed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938. The examiner can normally be reached M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        
18 August 2022